Exhibit 10.1

 

LOGO [g779322global.jpg]

6080 CENTER DRIVE, SUITE 1200

LOS ANGELES, CA 90045

June 7, 2019

R. Jason Everett

7845 S. Fairfax Ct.

Centennial, CO 80122

Re: Offer of Employment

Dear Jason:

Global Eagle Entertainment Inc. (the “Company”) is pleased to offer you
employment on the following terms:

1.    Position. You will be hired into a grade 13 (exempt status) and, subject
to Paragraph 2 below, your initial title will be Vice President and Chief
Accounting Officer in the Company’s Finance Department. You will initially
report to the Company’s Executive Vice President and Chief Financial Officer.

2.    Commencement Date. Your anticipated commencement date for employment is
July 29, 2019 (the “Commencement Date”) and you shall assume the title of Vice
President and Chief Accounting Officer one day following the date the Company
files its Quarterly Report on Form 10-Q for the three months ended June 30,
2019. Notwithstanding anything to the contrary herein, the Company’s offer of
employment and the terms and conditions of such employment contained in this
agreement are subject to the approval of the Compensation Committee of the
Company’s Board of Directors

3.    Location. You shall initially perform your employment duties at the
Company’s offices in Los Angeles, California.

4.    Base Salary. Your initial base salary will be a rate of $250,000.00 per
year (“Base Salary”), payable in accordance with the Company’s standard payroll
schedule from time to time and subject to all tax withholdings.

5.    Relocation Expenses. The Company shall provide you a relocation allowance
(the “Relocation Allowance”) subject to the Company’s customary relocation
policies in connection with the relocation of your permanent residence. If you
resign for any reason prior to the one-year anniversary of payment of the
Relocation Allowance, you agree to repay the Relocation Allowance in full.



--------------------------------------------------------------------------------

6.    Employee Benefits. You will be eligible to participate in customary
employee benefit plans and programs made generally available by the Company to
its employees from time to time. The Company reserves the right to add,
terminate and/or amend any employee benefit plans, policies, programs and/or
arrangements from time to time without notice or consideration paid to you.

7.    Annual Bonus. You will be eligible for an annual performance bonus under
the Company’s Annual Incentive Plan (as in effect from time to time) with an
initial target of 50% of your Base Salary (the “Annual Bonus”) (but prorated for
the 2019 performance year based on the number of full months elapsed in 2019
after your Commencement Date). Your actual Annual Bonus will however be subject
to the achievement of individual and Company performance metrics to be
established by the Company for you from time to time, and the final calculation
and bonus determination (including determination of achievement of performance
objectives) will be in the sole discretion of the Company. The Company typically
pays its Annual Bonuses in March following each performance-year end, e.g., in
March 2020 for the 2019 performance year, but the Company will determine the
actual date of payment in its sole discretion. You must be employed on the
payment date to receive any Annual Bonus, and if you are not employed for any
reason on the payment date (subject to the terms of any severance plan in which
you then participate), then you will not be entitled to any Annual Bonus or any
portion of it.

8.    Initial Equity Incentive. Subject to the approval of the Compensation
Committee of the Company’s Board of Directors, you will receive an initial
equity award package consisting of the following:

A.     Time-Vesting Restricted Stock Units

You will receive an award of 83,333 Restricted Stock Units (“RSUs”). The
RSUs—each of which represents a share of our Common Stock—will generally vest as
follows:

(i) 50% on the second anniversary of your vesting commencement date, (ii) 25% on
the third anniversary of your vesting commencement date and (iii) 25% on the
fourth anniversary of your vesting commencement date, subject to your continuous
employment through each applicable vesting date.

B.     Performance Share Units

You will receive an award of 41,667 Performance Stock Units (“PSUs”). The
PSUs—each of which represents a share of our Common Stock—will have both time-
and performance- based vesting conditions and will generally vest as follows:

(i) 50% on the second anniversary of your vesting commencement date, (ii) 25% on
the third anniversary of your vesting commencement date and (iii) 25% on the
fourth anniversary of your vesting commencement date, subject to your continuous
employment through each applicable vesting date. The vesting of the PSUs is
further subject to our Common Stock achieving an average volume-weighted average
price per share (“VWAP”) equal to or exceeding $4.00 for 45 consecutive trading
days at any time on or prior to the fifth anniversary of the date our
Compensation Committee grants your award.

 

2



--------------------------------------------------------------------------------

C.     $4 Goal Stock Options

You will receive an award of 54,975 cash-settled stock options (“$4 Goal Stock
Options”). These $4 Goal Stock Options—which have both time- and
performance-based vesting conditions—represent your right to receive a cash
payment on the exercise date equal to the value of a share of our Common Stock
on the exercise date less the exercise price, multiplied by the number of shares
for which the $4 Goal Stock Options are being exercised. These $4 Goal Stock
Options have a five-year term and will generally vest and become exercisable as
follows:

(i) 50% will vest on the second anniversary of your vesting commencement date,
(ii) 25% will vest on the third anniversary of your vesting commencement date
and (iii) 25% will vest on the fourth anniversary of your vesting commencement
date, subject to your continuous employment through each applicable vesting
date. The vesting of the $4 Goal Stock Options is further subject to our Common
Stock achieving a VWAP equal to or exceeding $4.00 for 45 consecutive trading
days at any time on or prior to the fifth anniversary of the date our
Compensation Committee grants your award.

D.     $8 Goal Stock Options

You will receive an award of 109,951 cash-settled stock options (“$8 Goal Stock
Options”). These $8 Goal Stock Options—which have both time- and
performance-based vesting conditions—represent your right to receive a cash
payment on the exercise date equal to the value of a share of our Common Stock
on the exercise date less the exercise price, multiplied by the number of shares
for which the stock options are being exercised. These $8 Goal Stock Options
have a seven-year term and will generally vest and become exercisable as
follows:

(i) 50% will vest on the second anniversary of your vesting commencement
date, and (ii) 50% will vest on the third anniversary of your vesting
commencement date, subject to your continuous employment through each applicable
vesting date. The vesting of the $8 Goal Stock Options is further subject to our
Common Stock achieving a VWAP equal to or exceeding $8.00 for 45 consecutive
trading days at any time on or prior to the seventh anniversary of the date our
Compensation Committee grants your award.

 

3



--------------------------------------------------------------------------------

For all Stock Options, the exercise price per share will be equal to our
per-share Nasdaq closing price on the date that our Compensation Committee
grants your award. If the Committee approves your award prior to your
Commencement Date, the “grant date” for purposes of your awards shall be your
Commencement Date.

In addition, note that although we currently intend to “net 
settle” the Stock Options in cash (as outlined above), we may later decide to
settle all or a portion of them in shares of our Common Stock.

All equity grants, including the RSUs, PSUs and Stock Options, are subject to
the terms and conditions (including relating to vesting) applicable thereto
under the Company’s equity incentive plan and your actual equity award
agreement(s).

9.    Change in Control and Severance Protection. You will participate in the
Company’s Change in Control and Severance Plan for Senior Management (as amended
from time to time), as a “Tier III participant” thereunder.

10.    Clawback. Notwithstanding any other provision in this agreement to the
contrary, any incentive-based compensation or any other compensation paid to you
pursuant to the agreement or any other agreement or arrangement with the Company
or any of its subsidiaries from time to time shall be subject to recovery or
deductions as may be required under any law, government regulation, stock
exchange listing requirement or policy adopted by the Board from time to time,
including the Policy Regarding Recoupment of Certain Executive Incentive-Based
Compensation adopted by the Board on September 18, 2017, or as determined by the
Board pursuant to such law, government regulation, stock exchange listing
requirement, or Board policy.

11.    Outside Activities. While you render services to the Company, you agree
that you will not engage in any other directorships, employment, consulting or
other business activity without the Company’s prior written consent. While you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

12.    Temporary Living Allowance (TLA). The Company will pay you an allowance
of $357 per day (i.e., the IRS per diem rate) to cover your housing/hotel, food
and transportation for each working day that you are in the Company’s Los
Angeles, California offices, until the earlier of (i) the 12-month anniversary
of the Commencement Date and (ii) the date on which you establish a primary
residence in a location to be designated by the Company. The Company’s
expectation is that you will work from its Los Angeles office from Monday
through Friday each week until it determines otherwise.

 

4



--------------------------------------------------------------------------------

13.    Expense Reimbursement. In accordance with the Company’s travel and
expense-reimbursement policies, the Company shall reimburse you for all travel
required in connection with the performance of your services (including your
weekly airfare to and from Los Angeles during your first year of employment with
the Company). The Company will also reimburse other out-of-pocket business
expenses reasonably incurred by you, beyond those covered by TLA, in the
performance of your services hereunder during the term of your employment. All
reimbursable expenses shall be appropriately documented in reasonable detail by
you upon submission of any request for reimbursement, and in a format and manner
consistent with the Company’s expense reporting policies and procedures, as well
as applicable federal and state tax record-keeping requirements.

14.    Indemnification. You will be entitled to customary indemnification for
executive officers of the Company pursuant to terms of an indemnity agreement to
be entered into between you and the Company.

15.    Drug Testing and Background Check. You must undergo a drug test for
illegal use of drugs within 72 hours of your acceptance of this agreement. This
test (and satisfactory results on it) is a condition precedent to your
employment with the Company, even if you commence employment prior to our
receiving the results of that test. If you refuse to submit to the test for any
reason or test positive for illegal drug use without sufficient explanation (as
determined by an independent medical review officer), then the Company may
rescind this Agreement and the offer of employment in its discretion without
liability. You also authorize the Company to conduct a background check prior to
your Commencement Date, and this check (and satisfactory results on it) is also
a condition precedent to your employment with the Company. This check will
include a criminal investigation and verification of citizenship/immigration
status, employment history and education. It also may include a credit check if
we determine that to be appropriate. You will receive additional written
disclosure(s) of the background check and credit check and a written
authorization form for your completion. You hereby consent to the foregoing drug
test and background checks, and waive all claims that you may have against the
Company and its employees, representatives and vendors for invasion of your
privacy or under any other legal theory or statute in respect thereof.

16.    Employment Relationship. Your employment with the Company will be “at
will,” meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without cause. If you decide to resign from
your employment, we will consider your notice of resignation effective only when
delivered in writing to your manager.

17.    Restrictive Covenant Agreement. As a condition to your employment with
the Company, you are required to concurrently enter into an Employee Statement
and Agreements Regarding Confidentiality, Proprietary Information, Invention
Assignment and Non-Solicitation (the “Restrictive Covenant Agreement”), which is
attached hereto as Attachment A.

18.    Employee Representations, Warranties and Covenants; Company Policies. You
represent and warrant that you have no contractual commitments or other legal
obligations or restrictions (including to a current or prior employer) that
would prohibit or impair you from performing your duties for the Company. You
agree not to violate any confidentiality, restrictive covenant (e.g., a
non-solicitation or non-competition obligation) or other obligations that you
owe to any other person (including to a current or prior employer) during your
employment with the Company. You agree to abide by the Company’s general
employment

 

5



--------------------------------------------------------------------------------

policies and practices, including those set forth in its Employee Handbook, its
Conflicts of Interest Policy, its Code of Ethics, its Whistleblower Policy and
Procedures and Global Business Conduct and Compliance Policies Manual (as each
may be amended from time to time) as well as such other policies and procedures
as the Company shall from time to time establish.

19.    Arbitration. Any and all claims or controversies arising out of or
relating to your employment, the termination thereof, or otherwise arising
between the parties hereto shall, in lieu of a jury or other civil trial, be
settled by final and binding arbitration before a single arbitrator in Los
Angeles, California, in accordance with then-current rules of the American
Arbitration Association applicable to employment disputes. This agreement to
arbitrate includes all claims whether arising in tort or contract and whether
arising under statute or common law including, but not limited to, any claim of
breach of contract, discrimination or harassment of any kind. Judgment on any
award rendered by the arbitrator may be entered and enforced by any court having
jurisdiction thereof. The Company shall be solely responsible for all costs of
the arbitration, provided that each party shall be responsible for paying its
own costs for the arbitration process, including attorneys’ fees, witness fees,
transcript costs, lodging and travel expenses, expert witness fees, and online
research charges, subject to the last sentence of this paragraph.
Notwithstanding the foregoing, the parties may seek injunctive or equitable
relief to enforce the terms of this Agreement in any court of competent
jurisdiction.

Except where prohibited by law, the parties must bring “covered claims” (which
are any and all claims or controversies arising out of or relating to your
employment, the termination thereof or otherwise arising between the parties
hereto, except for “non-covered claims” described in the following paragraph) on
an individual basis only, and arbitration on an individual basis is the parties’
exclusive remedy. Neither party may submit a multi-plaintiff, class, collective
or representative action for resolution under this Agreement, and no arbitrator
has the authority to proceed with arbitration on such a basis. A court of
competent jurisdiction (but not the arbitrator) can decide any disputes
concerning the validity of the waivers in the preceding two sentences. In the
event that a court determines that these waivers are unenforceable with respect
to any claim or portion of a claim, then these waivers will not apply to that
claim or portion of the claim, and that claim (or portion thereof) may then only
proceed in a court as the exclusive forum.

“Non-covered claims” are: claims for workers’ compensation or unemployment
benefits; petitions or charges that could be brought before the National Labor
Relations Board; claims under a collective bargaining agreement; claims under
employee pension, welfare benefit or stock-option plans if those plans provide a
dispute resolution procedure; representative claims under California’s Labor
Code Private Attorneys General Act of 2004, California Labor Code §§ 2698, et
seq.; and any other claims which are not subject to arbitration or pre-dispute
arbitration agreements.

***

 

6



--------------------------------------------------------------------------------

Please accept this offer by signing below and by signing the attached
Restrictive Covenant Agreement.

 

Very truly yours,

GLOBAL EAGLE ENTERTAINMENT INC.

By:    

Name:    

Title:    

I hereby accept this employment offer:

 

R. Jason Everett

Dated:

   

Attachment

 

Attachment A:

Employee Statement and Agreements Regarding Confidentiality, Proprietary
Information, Invention Assignment and Non-Solicitation

Signature Page to Offer of Employment



--------------------------------------------------------------------------------

Attachment A

See attached.



--------------------------------------------------------------------------------

GLOBAL EAGLE ENTERTAINMENT INC.

EMPLOYEE STATEMENT & AGREEMENTS REGARDING

CONFIDENTIALITY, PROPRIETARY INFORMATION, INVENTION ASSIGNMENT

AND NON-SOLICITATION

In consideration of and as a condition of my employment with Global Eagle
Entertainment Inc. (“Global Eagle”) and my receipt of the salary and other
compensation to be paid to me by Global Eagle, I, the undersigned employee, do
hereby agree to the following (this “Restrictive Covenant Agreement”):

1. PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS

The success of Global Eagle, along with its subsidiaries, affiliates, successors
and assigns (the “Company Group”) depends, among other things, upon strictly
maintaining confidential and secret information relating to its trade secrets,
technology, accounting, costs, research, development, sales, manufacturing,
methods, production, testing, implementation, marketing, financial information,
financial results, products, customers, suppliers, staffing levels, employees,
shareholders, officers and other information peculiarly within the knowledge of
and relating to Global Eagle’s business, and to which employees may acquire
knowledge or have access to during the course of their employment by the Company
Group. All such information is hereinafter collectively referred to as
“Proprietary Information.” Proprietary Information shall be broadly defined. It
includes all information, data, trade secrets or know-how that has or could have
commercial value or other utility in Global Eagle’s business or in which the
Company Group contemplates engaging. Proprietary Information also includes all
Company Group information the unauthorized disclosure of which is or could be
detrimental to the interests of the Company Group, whether or not such
information is identified as confidential or proprietary information by the
Company Group.

Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with the Company Group or (ii) is
or becomes publicly known from another source that is under no obligation of
confidentiality to the Company Group without fault on my part. I do not know any
information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.

The success of the Company Group also depends upon the timely disclosure of
inventions made by the Company Group employees in the course of their employment
and, in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.

In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:

A.     PREVIOUS EMPLOYMENT

I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former

 

1



--------------------------------------------------------------------------------

employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former employer(s), if
any. I will not use any confidential or proprietary information of my former
employer(s) in connection with my employment by Global Eagle.

B.     PROPRIETARY INFORMATION

I shall exercise utmost diligence to protect and guard the Proprietary
Information of the Company Group. Neither during my employment by Global Eagle
nor thereafter shall I, directly or indirectly, use for myself or another, or
disclose to another, any Proprietary Information (whether acquired, learned,
obtained or developed by me alone or in conjunction with others) of the Company
Group except as such disclosure or use is (i) required in connection with my
employment with Global Eagle, (ii) consented to in writing by Global Eagle, or
(iii) legally required to be disclosed pursuant to a subpoena or court order,
and in the case of (iii), disclosure may only be made after I have informed
Global Eagle of such requirement and assisted Global Eagle in taking reasonable
steps to seek a protective order or other appropriate action. Except in
connection with the performance of my duties and responsibilities as provided
for in the Offer of Employment to which this Restrictive Covenant Agreement is
attached, I agree not to remove any materials relating to the work performed at
the Company Group without the prior written permission of the Chief Executive
Officer (or his designee) of Global Eagle. Upon request by Global Eagle at any
time, including in the event of my termination of employment with Global Eagle,
I shall promptly deliver to Global Eagle, without retaining any copies, notes or
excerpts thereof, all memoranda, journals, notebooks, diaries, notes, records,
plats, sketches, plans, specifications, or other documents (including documents
on electronic media and all records of inventions, if any) relating directly or
indirectly to any Proprietary Information made or compiled by or delivered or
made available to or otherwise obtained by me. Each of the foregoing obligations
shall apply with respect to Proprietary Information of customers, contractors
and others with whom any member of the Company Group has a business
relationship, learned or acquired by me during the course of my employment by
the Company Group. The provisions of this section shall continue in full force
and effect after my termination of employment for whatever reason.
Notwithstanding anything herein to the contrary, nothing in this Restrictive
Covenant Agreement shall (i) prohibit me from making reports or participating in
the investigation of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of local, state or federal law or regulation, or
(ii) require notification to or prior approval by the Company Group of any
reporting described in clause (i).

C.     COPYRIGHT & MASK WORKS

All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the

 

2



--------------------------------------------------------------------------------

Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business, and which are not expressly released by Global
Eagle in writing, shall be deemed as a work for hire and shall be the sole and
exclusive property of the Company Group.

D.     INVENTIONS

With the exception of “EXEMPT” inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment with the Company
Group (hereinafter referred to as “Inventions”) shall be the sole and exclusive
property of the Company Group, its successors, assigns, designees, or other
legal representatives (“Company Group Representatives”) and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to the Company Group
all of my right, title and interest in such Inventions.

I agree to keep and maintain adequate and current written records of all
Inventions and their development that I make (solely or jointly with others)
during the period of employment. These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company
Group. The records will be available to and remain the sole property of the
Company Group at all times.

I shall, without further compensation or consideration, but at no expense to me:

 

  (a)

communicate to Global Eagle any facts known by me respecting the Inventions;

 

  (b)

do all lawful acts, including the execution and delivery of all papers and
proper oaths and the giving of testimony deemed necessary or desirable by Global
Eagle or the Company Group, with regard to said Inventions, for protecting,
obtaining, securing rights in, maintaining and enforcing any and all copyrights,
patents, mask work rights or other intellectual property rights in the United
States and throughout the world for said Inventions, and for perfecting,
affirming, recording and maintaining in the Company Group and Company Group
Representatives sole and exclusive right, title and interest in and to the
Inventions, and any copyrights, Patents, mask work rights or other intellectual
property rights relating thereto; and

 

  (c)

generally cooperate to the fullest extent in all matters pertaining to said
Inventions, original works of authorship, concepts, trade secrets, improvements,
developments and discoveries, any and all applications, specifications, oaths,
assignments and all other instruments which Global Eagle shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Global Eagle, its successors, assigns and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.

 

3



--------------------------------------------------------------------------------

Compliance with California Labor Code Section 2870 – Inventions Made on Your Own
Time – An “EXEMPT” invention is one which:

 

  (a)

was developed entirely on my own time without using Company Group equipment,
supplies, facilities, or trade secret information;

 

  (b)

does not relate at the time of conception or reduction to practice of the
invention to the Business, or to its actual or demonstrably anticipated research
or development; and

 

  (c)

does not result from any work performed by me for the Company Group.

Inventions which I consider to be “EXEMPT” but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.

I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If I am
unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company Group as above, then I
hereby irrevocably designate and appoint Global Eagle and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters,
patents or copyright registrations thereon with the same legal force and effect
as if executed by me.

Pursuant to the Defend Trade Secrets Act of 2016, I understand that: (i) an
individual may not be held criminally or civilly liable under any U.S. federal
or state trade secrets law for the disclosure of a trade secret that: (A) is
made (x) in confidence to a federal, state or local government official, either
directly or indirectly, or to any attorney and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and (ii) further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer’s trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual (A) files any document containing the
trade secret under seal and (B) does not disclose the trade secret except
pursuant to court order.

Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Restrictive Covenant Agreement. If I have not attached any
such sheet, and it is not countersigned by Global Eagle, then I acknowledge that
there are no such inventions.

 

4



--------------------------------------------------------------------------------

2. NON-SOLICITATION

I acknowledge that Global Eagle is making a substantial investment in time,
money, effort, goodwill and other resources in the business of the Company
Group, and in my continued employment with Global Eagle. I acknowledge and agree
that Global Eagle and the Company Group are entitled to protect their legitimate
business interests and investments and prevent me from using my knowledge of its
trade secrets and Proprietary Information to the detriment of the Company Group.
I also acknowledge that the nature of the business of the Company Group is such
that the on-going relationship among each member of the Company Group and their
respective employees, clients and customers is material and has a significant
effect on the ability of the Company Group to obtain business. In view of the
foregoing and in consideration of my employment by Global Eagle and as further
condition thereof, I agree as follows:

A.     NON-SOLICITATION OF EMPLOYEES

During the period of my employment and for twelve (12) months following the
termination thereof for any reason, I will not, without Global Eagle’s prior
written consent, directly or indirectly, on behalf of myself or any other person
or organization, induce, knowingly solicit or encourage to leave the employment
of any member of the Company Group, any employee of any member of the Company
Group, or any such person who has been an employee thereof for the six months
preceding my termination of employment.

I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect the Company Group’s legitimate business interests
and to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Restrictive Covenant Agreement, whether
because the time limit is too long or because the restrictions contained herein
are more extensive (whether as to geographic area, scope of business or
otherwise) than is necessary to protect the business of Global Eagle, it is
expressly understood and agreed between the parties hereto that this Restrictive
Covenant Agreement is deemed modified to the extent necessary to permit this
Restrictive Covenant Agreement to be enforced in any such proceedings. I further
agree that if there is a breach or threatened breach of the provisions of this
Section 2, the Company Group shall be entitled to an injunction restraining me
from such breach or threatened breach, in addition to any other relief permitted
under applicable law or pursuant to my Offer of Employment. Global Eagle will
not be required to post a bond or other security in connection with, or as a
condition to, obtaining such relief before a court of competent jurisdiction.
Nothing herein shall be construed as prohibiting Global Eagle from pursuing any
other remedies, at law or in equity, for such breach or threatened breach.

 

5



--------------------------------------------------------------------------------

3. ARBITRATION

Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or this Restrictive Covenant Agreement hereto shall, in
lieu of a jury or other civil trial, be settled by final and binding arbitration
before a single arbitrator in Los Angeles, California, in accordance with
then-current rules of the American Arbitration Association applicable to
employment and related disputes. This agreement to arbitrate includes all claims
whether arising in tort or contract and whether arising under statute or common
law including, but not limited to, any claim of breach of contract,
discrimination or harassment of any kind. The obligation to arbitrate such
claims shall continue forever, and the arbitrator shall have jurisdiction to
determine the arbitrability of any claim. The arbitrator shall have the
authority to award any and all damages otherwise recoverable in a court of law.
The arbitrator shall not have the authority to add to, subtract from or modify
any of the terms of this Agreement. Judgment on any award rendered by the
arbitrator may be entered and enforced by any court having jurisdiction thereof.
Global Eagle shall be solely responsible for all costs of the arbitration,
provided that each party shall be responsible for paying its own costs for the
arbitration process, including attorneys’ fees, witness fees, transcript costs,
lodging and travel expenses, expert witness fees, and online research charges,
subject to the last sentence of this paragraph. I shall not be required to pay
any type or amount of expense if such requirement would invalidate this
agreement or would otherwise be contrary to the law as it exists at the time of
the arbitration. Notwithstanding and in addition to the foregoing, Global Eagle
may seek injunctive or equitable relief to enforce the terms of this Restrictive
Covenant Agreement in any court of competent jurisdiction.

Except where prohibited by law, the parties must bring “covered claims” (which
are any and all claims or controversies arising out of or relating to your
employment, the termination thereof or otherwise arising between the parties
hereto, except for “non-covered claims” described in the following paragraph) on
an individual basis only, and arbitration on an individual basis is the parties’
exclusive remedy. Neither party may submit a multi-plaintiff, class, collective
or representative action for resolution under this Agreement, and no arbitrator
has the authority to proceed with arbitration on such a basis. A court of
competent jurisdiction (but not the arbitrator) can decide any disputes
concerning the validity of the waivers in the preceding two sentences. In the
event that a court determines that these waivers are unenforceable with respect
to any claim or portion of a claim, then these waivers will not apply to that
claim or portion of the claim, and that claim (or portion thereof) may then only
proceed in a court as the exclusive forum.

“Non-covered claims” are: claims for workers’ compensation or unemployment
benefits; petitions or charges that could be brought before the National Labor
Relations Board; claims under a collective bargaining agreement; claims under
employee pension, welfare benefit or stock-option plans if those plans provide a
dispute resolution procedure; representative claims under California’s Labor
Code Private Attorneys General Act of 2004, California Labor Code §§ 2698, et
seq.; and any other claims which are not subject to arbitration or pre-dispute
arbitration agreements.

4. GENERAL PROVISIONS

 

  A.

This Restrictive Covenant Agreement will be governed by the laws of the State of
Delaware.

 

6



--------------------------------------------------------------------------------

  B.

Nothing contained herein shall be construed to require the commission of any act
contrary to law. Should there be any conflict between any provisions hereof and
any present or future statute, law, ordinance, regulation, or other
pronouncement having the force of law, the latter shall prevail, but the
provision of this Restrictive Covenant Agreement affected thereby shall be
curtailed and limited only to the extent necessary to bring it within the
requirement of the law, and the remaining provisions of this Restrictive
Covenant Agreement shall remain in full force and effect. This Restrictive
Covenant Agreement may not be assigned by me without the prior written consent
of Global Eagle. Subject to the foregoing sentence, this Restrictive Covenant
Agreement will be binding upon my heirs, executors, administrators and other
legal representatives and will be for the benefit of Global Eagle, its
successors, and its assigns, and may be assigned by Global Eagle and shall be
binding and inure to the benefit of Global Eagle, its successors and assigns.

 

  C.

The provisions of this Restrictive Covenant Agreement are severable, and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions or parts thereof
shall nevertheless be binding and enforceable. In the event that any provision
of this Restrictive Covenant Agreement is deemed unenforceable, Global Eagle and
I agree that a court or an arbitrator chosen pursuant to the terms hereof shall
reform such provision to the extent necessary to cause it to be enforceable to
the maximum extent permitted by law. Global Eagle and I agree that each desires
the court or arbitrator to reform such provision, and therefore agree that the
court or arbitrator will have jurisdiction to do so and that each will abide by
the determination of the court or arbitrator.

 

7



--------------------------------------------------------------------------------

  D.

I have had the opportunity to review this Restrictive Covenant Agreement and
have had the opportunity to ask questions regarding the nature of my employment
with Global Eagle I have also been advised that I have been given the
opportunity to allow legal counsel to assist me in the review of this
Restrictive Covenant Agreement prior to my execution of this Restrictive
Covenant Agreement. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment with
Global Eagle. I have not entered into, and I agree I will not enter into any
oral or written agreements in conflict herewith.

***

 

8



--------------------------------------------------------------------------------

I have read, and I understand and agree to comply with all terms and conditions
above without any reservation whatsoever.

 

R. Jason Everett

Signature:

   

Date:

   

 

Global Eagle Entertainment Inc.

By:

   

Name:

   

Title:

   

Signature Page to Restrictive Covenant Agreement